Filed pursuant to Rule 424(b)(3) File No. 333-119338 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated July1, 2008 to Prospectus and Disclosure Document dated December3, 2007 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus and Disclosure Document of the Grant Park Futures Fund Limited Partnership dated December3, 2007, and should be read together therewith. You should carefully consider the “Risk Factors” beginning on page12 of the Prospectus before you decide to invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The Commodity Futures Trading Commission has not passed upon the merits of participating in this pool nor has the Commodity Futures Trading Commission passed on the adequacy or accuracy of this Disclosure Document supplement. SUMMARY This supplement revises and replaces the second paragraph on page1 of the Prospectus under the heading “Summary – Grant Park” in its entirety as follows: Grant Park is a multi-advisor pool that invests through independent professional commodity trading advisors retained by the general partner.As of July1, 2008, Rabar Market Research, Inc., EMC Capital Management, Inc., Graham Capital Management, L.P., Eckhardt Trading Company (or ETC), Winton Capital Management Limited, Welton Investment Corporation, Global Advisors L.P. and Transtrend B.V. serve as Grant Park’s commodity trading advisors.As of July1, 2008, each of Rabar, EMC, Eckhardt, Winton and Welton managed between 10% to 20% of Grant Park’s net assets, and each of Graham, Global Advisors and Transtrend were allocated less than 10% of Grant Park’s net assets to manage.The general partner may, in its sole discretion, reallocate assets among the trading advisors upon termination of a trading advisor or retention of any new trading advisors, or at the commencement of any month.Consequently, the current apportionment is subject to change.Each of the trading advisors employs technical and trend-following trading strategies through proprietary trading programs in an effort to achieve capital appreciation while controlling risk and volatility. This supplement revises and replaces the paragraphs on page6 of the Prospectus under the heading “Summary– The Trading Advisors” in their entirety as follows: Grant Park currently trades through its eight independent professional commodity trading advisors:Rabar Market Research, Inc., EMC Capital Management, Inc., Graham Capital Management, L.P., Eckhardt Trading Company, Winton Capital Management Limited, Welton Investment Corporation, Global Advisors L.P. and Transtrend B.V.Effective June1, 2007, the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund, SPC– Winton Segregated Portfolio– Class GP.Each of the trading advisors is registered as a commodity trading advisor under the Commodity Exchange Act and is a member of the NFA.The general partner may terminate or replace any or all of the trading advisors, or add additional trading advisors, at any time in its sole discretion. Rabar Market Research, Inc. is located at 10Bank Street, Suite830, White Plains, New York 10606, and its telephone number is (914)682-8363.EMC Capital Management, Inc. is located at 2201Waukegan Road, Suite West 240, Bannockburn, Illinois 60015, and its telephone number is (847)267-8700.Graham Capital Management, L.P. is located at Rock Ledge Financial Center, 40 Highland Avenue, Rowayton, Connecticut 06853, and its telephone number is (203)899-3400.ETC is located at 1314 North Dearborn Parkway, Carriage House, Chicago, Illinois 60610, and its telephone number is (312)787-1107.Winton Capital Management is located at 1-5 St.Mary Abbott’s Place, London, W8 6LS, United Kingdom, and its telephone number is +44-20-7610-5350.Welton Investment Corporation is located at the Eastwood Building, San Carlos between 5th and 6th, Carmel, California 93921, and its telephone number is (831)626-5190.Global Advisors L.P.’s offices are located at 19 Berkeley Street, Fourth Floor Rear, London, W1J 8ED, England, and its telephone number is +44-20-7629-1117.The business office of Transtrend B.V. is located at Weena 723, Unit C5.070, 3otterdam, The Netherlands and its telephone number is +31-10-453-6500. 2 This supplement revises and updates the discussion beginning on page6 of the Prospectus under the heading “Summary– The Clearing Brokers” by adding the following paragraph on page7 immediately following the first full paragraph on that page, as follows: Newedge Financial Inc. (“NFI”) also acts as a clearing broker for Grant Park.NFI is a global brokerage company located in Chicago with branch offices in Houston and New York. NFI is indirectly owned by Newedge Group.The Newedge Group of affiliated entities has offices located in Bahrain, Frankfurt, Hong Kong, London, Madrid, Montreal, Paris, Sao Paulo, Seoul, Shanghai, Singapore, Tokyo and Toronto.NFI is located at 550 West Jackson Boulevard, Suite500, Chicago, Illinois 60661, and its telephone number is (312)762-1000.NFI has been registered with the CFTC as a futures commission merchant and has been a member of the NFA in such capacity since August 1987.NFI is also registered with the Securities and Exchange Commission as a broker-dealer and is a member of the Financial Industry Regulatory Authority, or FINRA. This supplement revises and replaces the paragraph on page8 of the Prospectus under the heading “Summary– Fees and Expenses– Incentive Fees” in its entirety as follows: · Incentive Fees—Grant Park currently pays each trading advisor a quarterly incentive fee based on any new trading profits achieved on the trading advisor’s allocated net assets at the end of each calendar quarter.Generally, new trading profits means the net increase in trading profits, realized and unrealized, experienced by the trading advisor on its allocated net assets from the most recent prior quarter in which an incentive fee was paid to the trading advisor, or if an incentive fee has yet to be paid to that trading advisor, the trading advisor’s initial allocation of net assets.Currently, the incentive fees are payable as follows:20% to Rabar, 22.5% to EMC, 24% to ETC, 20% to Graham, 20% to Winton, 20% to Welton, 20% to Global Advisors and 20% to Transtrend.The method of calculating new trading profits on the allocated net assets of each trading advisor is described in “Fees and Expenses—Incentive Fees.” RISK FACTORS This supplement revises and replaces the paragraph on page20 of the Prospectus under the heading “Risk Factors– The general partner places significant reliance on the trading advisors and their key personnel” in its entirety as follows: The general partner relies on the trading advisors to achieve trading gains for Grant Park, entrusting each of them with the responsibility for, and discretion over, the investment of their allocated portions of Grant Park’s assets.The trading advisors, in turn, are dependent on the services of a limited number of persons to develop and refine their trading approaches and strategies and execute Grant Park’s transactions.The loss of the services of any trading advisor’s principals or key employees, or the failure of those principals or key employees to function effectively as a team, may have an adverse effect on that trading advisor’s ability to manage its trading activities successfully or may cause the trading advisor to cease operations entirely, either of which, in turn, could negatively impact Grant Park’s performance.Each of Grant Park’s trading advisors is controlled, directly or indirectly, by single individuals, or, in the 3 case of Transtrend, of which 100% of the voting interest is owned by Robeco Netherlands BV, by its managing directors.These individuals, Paul Rabar at Rabar, Elizabeth Cheval at EMC, William Eckhardt at ETC, Kenneth Tropin at Graham, David Winton Harding at Winton, Patrick Welton at Welton, Russell Newton at Global Advisors and Johannes P.A. van den Broek and HaroldM. De Boer at Transtrend, have major roles in developing, refining and implementing each of their trading advisor’s trading strategies and operating its business.The death, incapacity or other prolonged unavailability of such individuals likely would greatly hinder these trading advisors’ operations, and could result in their ceasing operations entirely, which could adversely affect the value of your investment in Grant Park. THE TRADING ADVISORS This supplement revises and replaces the first paragraph on page27 of the Prospectus under the heading “The Trading Advisors” in its entirety as follows: As of July1, 2008, each of Rabar Market Research, Inc., EMC Capital Management, Inc., Eckhardt Trading Company, Graham Capital Management, L.P., Winton Capital Management Limited, Welton Investment Corporation, Global Advisors L.P. and Transtrend B.V. serve as Grant Park’s trading advisors.Rabar and EMC have been trading on behalf of Grant Park since January1989 and ETC has been trading on behalf of Grant Park since April1998.Graham began trading for Grant Park on September1, 2003 and Winton began trading for Grant Park on August1, 2004.Welton began trading for Grant Park on March1, 2006.Effective June1, 2007, the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund, SPC– Winton Segregated Portfolio– Class GP.As of July1, 2008, each of Rabar, EMC, Eckhardt, Winton and Welton managed between 10% to 20% of Grant Park’s net assets, and each of Graham, Global Advisors and Transtrend were allocated less than 10% of Grant Park’s net assets to manage.The general partner may, in its sole discretion, reallocate assets among the trading advisors upon termination of a trading advisor or retention of any new trading advisors, or at the commencement of any month.Consequently, the current apportionment is subject to change. This supplement revises and replaces the last paragraph beginning on page27 of the Prospectus under the heading “The Trading Advisors” in its entirety as follows: Because the advisory contracts also provide for reallocation upon termination of a trading advisor’s advisory contract, it is possible that, during the terms of the advisory contracts, the percentage of assets managed by the trading advisors may vary, perhaps substantially, from the current allocations.The advisory contracts are generally for a term of one year and are generally automatically renewable for successive one-year terms until terminated or in the case of Transtrend, in force until terminated by either party.The advisory contracts generally provide that either party may terminate the advisory contract at any time for any or no reason upon no less than 60 days’ written notice, or, in the case of Transtrend, may be terminated at any time with at least one business day prior written notice.The advisory contracts also generally provide that either party may terminate the advisory contract immediately upon written notice of the occurrence of enumerated events including the withdrawal of the general partner, the suspension, revocation or withdrawal of either party’s CFTC registration or NFA membership or a material breach of the advisory contract by a trading advisor. 4 This supplement revises and updates the discussion in the Prospectus under the heading “The Trading Advisors” by adding the following paragraphs on page43 immediately following the last paragraph under the heading “Welton’s Trading Program”: Global Advisors L.P. Global Advisors L.P. was formed as a limited partnership in England and Wales on March1, 2001.Global Advisors is authorized and regulated by the United Kingdom Financial Services Authority (“FSA”), is registered with the CFTC as a CTA and is a member of the NFA.Global Advisors’ offices are located at 19 Berkeley Street, Fourth Floor Rear, London, W1J 8ED, England.The firm’s telephone number is +44-20-7629-1117.As of March31, 2008, Global Advisors managed approximately $176.5 million. The investment and trading strategy of Global Advisors and the implementation thereof is conducted by Global Advisors Limited (“GAL”) in its capacity as general partner of Global Advisors.GAL is a limited liability company which was incorporated in England in October 1996.GAL has been registered as principal with the NFA since June 2001.Its directors are Daniel Masters and Russell Newton. Management Russell Newton is a limited partner of Global Advisors and a director and shareholder of GAL.He has been registered as a principal and an associated person of Global Advisors since June 2001 with the NFA, and as an approved person of Global Advisors with the FSA.Mr.Newton, supported by his team of quantitative analysts, is solely responsible for the risk management, research and portfolio management of the Global Commodity Systematic Program.Together with Mr.Masters, Mr.Newton co-manages the discretionary client accounts of Global Advisors.Mr.Newton is based in London.From July 1994 to February 1999, Mr.Newton was employed by the Morgan Guaranty Trust Company (MGT) in London.His most recent position, held since mid-1997, was global commodities strategist.This post covered base and precious metals as well as energy, and included development and execution of new derivative trade structures, market analysis (economic, fundamental, statistical and technical), market modeling and technical trading system design.Prior to this, Mr.Newton was head of European Energy Trading at MGT, while also trading forward, futures, physical and swaps speculative book, focusing on Brent and
